Per Curiam.
This appeal from the Human Services Board relates to a claim of shortfall in the shelter allowance for a recipient of Aid to Needy Families With Children (ANFC). Involved are the interpretation of departmental regulations distinguishing furnished and unfurnished rentals, with differing allowances, and a factual determination of what furnishings were or were not included in the claimant’s rental. The amount in controversy is some $400.00. The matter was heard by a referee, who ruled against claimant. His ruling was upheld by the Board.
Our system of justice demands equal attention to claims which may be in amounts important only to the claimant. This claim did not receive that attention. The findings below are squarely within the often repeated prohibition of Krupp v. Krupp, 126 Vt. 511, 236 A.2d 653 (1967). They are merely recitals of testimony, with a statement that the evidence is “conflicting.” Resolution of such conflicts is not for us, but for the trier of fact. Remand for that purpose is required.

The order appealed from is reversed, and the cause remanded for new hearing.